Order reversed on the law, with ten dollars costs and disbursements, and matter remitted to the Special Term for further proceedings. Per Curiam. When the original reference was terminated by the action of the plaintifi the stipulation for such reference ceased to have force. The later stipulation under which the order referring the issues for trial to the Hon. William M. Ross was made was to the effect that the ease be referred to an official referee. Under these circumstances the Special Term, upon the official referee appointed expressing his inability to hear the case and, therefore, asking to be relieved, was not entitled to refer the case to other than an official referee. If an official referee will not hear the case (and of course it is within the power of such a referee to decline the appointment), the trial should be before the Special Term in the usual way. All concur.